Title: Thomas Jefferson to Dabney Carr, 17 January 1810
From: Jefferson, Thomas
To: Carr, Dabney


          
            Dear Sir
             
                     Monticello 
                     Jan. 17. 10
          
          
		  I wrote some time ago to mr Barlow to ask the favor of him to lend me an instrument called a Dynamometer, and took the liberty of saying you were to be in Washington shortly and would be so kind as to bring it. 
		  
		  it is in a box about the size of that of a surveying compas. will you be so good as to
			 call on him, & take charge of it if he can
			 spare it to
			 me. Your’s affectionately
          
            Th:
            Jefferson
        